DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barten et al. (U.S. Patent No. 5,823,250, “Barten”).

Regarding claim 1, Barten discloses a heat exchanger header comprising: 
a first inlet (24); 
a first passageway that fluidically connects the first inlet to a first outlet (see annotated fig 2 below); 
a second inlet (54); and 
a second passageway that fluidically connects the second inlet to a second outlet (56), wherein the first inlet, the first passageway, and the first outlet are fluidically isolated from the second inlet, the second passageway, and the second outlet (fig 2).

    PNG
    media_image1.png
    779
    561
    media_image1.png
    Greyscale


	Regarding claim 2, Barten further discloses a first wall (30, 32) defining the first passageway; and 
a second wall (26, 28) attached to the first wall opposite the first passageway.

Regarding claim 3, Barten further discloses wherein the second passageway is between the first wall (30, 32) and the second wall (26, 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten as applied to claim 3 above, and further in view of Brigham et al. (U.S. Patent No. 4,685,292, “Brigham”).

Regarding claim 4, Barten discloses all previous claim limitations. Barten further discloses wherein the second inlet (54) extends through only the second wall (26, 28). However, they do not explicitly disclose wherein the first inlet extends through both the first wall and the second wall. Brigham, however, discloses a heat exchanger header wherein a first inlet (66, 76) extends through both a first wall (64) and a second wall (82). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten to have first inlet extend through both the first wall and the second wall such as taught by Brigham in order to allow for a greater heat exchange area of the header between the first and second passageways. 

Regarding claim 5, the combination of Barten and Brigham discloses all previous claim limitations. Barten further discloses wherein the second passageway comprises at least one partition (36) extending from the first wall (26, 28) to the second wall (30, 32), and wherein the at least one partition creates a channel within the second passageway that is configured to guide a flow from the second inlet (54) to the second outlet (56).

6.	Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten and Brigham as applied to claim 5 above, and further in view of Teraki (Japanese Patent Publication JP2009264719A). 

Regarding claim 6, the combination of Barten and Brigham discloses all previous claim limitations. However, they do not explicitly disclose an insulation layer attached to the second wall opposite the first wall. Teraki, however, discloses a heat exchanger header (11, fig 2) with an insulation layer (31) attached to the outer surface. Teraki teaches that this reduces heat loss at the header and thus improves the heat exchange efficiency. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten, as modified, to provide the insulation layer of Teraki in order to improve the heat exchange efficiency of the heat exchanger.

Regarding claim 7, the combination of Barten, Brigham, and Teraki discloses all previous claim limitations. Barten further discloses wherein the channels comprise one or more fins (58).

Regarding claim 8, the combination of Barten, Brigham, and Teraki discloses all previous claim limitations. Barten further discloses wherein the channels comprise one or more columns (48).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten as applied to claim 1 above, and further in view of Phillips, JR. et al. (U.S. Patent Publication No. 2009/0188247, “Phillips”). 

Regarding claim 9, Barten discloses all previous claim limitations. Barten further discloses a first wall (30, 32); 
a second wall (26, 28) attached to the first wall; 
wherein: 
the first wall defines the first passageway, and wherein the first passageway comprises a plenum adjacent to the first outlet (see annotated fig 2 below); 
the first wall and the second wall define the second passageway between the first wall and the second wall (fig 2).

    PNG
    media_image1.png
    779
    561
    media_image1.png
    Greyscale

However, they do not explicitly disclose a third wall attached to the second wall the second wall and the third wall define an insulating air gap between the second wall and the third wall, the third wall is opposite the first wall. Phillips, however, discloses a header wherein a third wall (20) attached to a second wall (25) the second wall and the third wall define an insulating air gap between the second wall and the third wall (¶0003-0004). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten to provide the air gap of Phillips in order to reduce heat exchange loss at the header. 

8.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten and Phillips as applied to claim 9 above, and further in view of Brigham et al. (U.S. Patent No. 4,685,292, “Brigham”).

Regarding claim 10, the combination of Barten and Phillips discloses all previous claim limitations. Barten, as modified, further discloses wherein the second inlet (54, Barten) extends through the second wall (26, 28) and the third wall (20, Phillips) without extending through the first wall (30, 32, Barten).
However, they do not explicitly disclose wherein the first inlet extends through the first wall, the second wall, and the third wall. Brigham, however, discloses a heat exchanger header wherein a first inlet (66, 76) extends through both a first wall (64) and a second wall (82). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten to have first inlet extend through both the first wall and the second wall such as taught by Brigham in order to allow for a greater heat exchange area of the header between the first and second passageways. This would result in the first inlet also extending through the third wall. 
	
	Regarding claim 11, the combination of Barten, Phillips, Brigham discloses all previous claim limitations. Barten further discloses wherein the second passageway comprises at least one partition (36) extending from the first wall (30, 32) to the second wall (26, 28), and wherein the at least one partition creates a channel within the second passageway that is configured to guide a flow from the second inlet (54) to the second outlet (56, fig 2).

	Regarding claim 12, the combination of Barten, Phillips, Brigham discloses all previous claim limitations. Barten further discloses wherein the channels comprises one or more fins (58).

	Regarding claim 13, the combination of Barten, Phillips, Brigham discloses all previous claim limitations. Barten further discloses wherein the channels comprise one or more columns (46).

9.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten et al. (U.S. Patent No. 5,823,250, “Barten”) in view Phillips, JR. et al. (U.S. Patent Publication No. 2009/0188247, “Phillips”). 

Regarding claim 14, Barten discloses a heat exchanger header comprising:
 a body with an outer surface (26, 28) and an inner surface (30, 32), wherein the inner surface defines a plenum and a first outlet (at the slots) fluidically connected with the plenum; 
a first inlet (24) extending through the body and fluidically connected with the plenum; 
a heating fluid channel formed in the body between the outer surface and the inner surface and extending from a second inlet (54) to a second outlet (56), wherein the heating fluid channel is fluidically isolated from the plenum (fig 2).
However, they do not explicitly disclose an insulation layer covering the outer surface of the body. Phillips, however, disclose a header wherein an insulation layer (between 20 and 25) covers an outer surface of a body (¶0003-0004). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten to provide the air gap of Phillips in order to reduce heat exchange loss at the header. 


Regarding claim 15, the combination of Barten and Phillips discloses all previous claim limitations. Barten further discloses a first wall (30, 32) defining the inner surface of the body, wherein the first wall fluidically isolates the plenum and the heating fluid channel; and 
a second wall (26, 28) attached to the first wall opposite the plenum, wherein the heating fluid channel is between the first wall and the second wall.

Regarding claim 16, the combination of Barten and Phillips discloses all previous claim limitations. Barten, as modified, further discloses a third wall (20, Phillip), wherein the third wall defines the outer surface of the body, and wherein the third wall attaches to the second wall  (26, 28, Barten) opposite the first wall defining an insulating air gap between the second wall and the third wall (¶0003-0004, Phillips).

Regarding claim 17, the combination of Barten and Phillips discloses all previous claim limitations. Barten further discloses wherein the heating fluid channel comprises at least one partition (36) that defines a path from the second inlet (54) to the second outlet (56).

10.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barten et al. (U.S. Patent No. 5,823,250, “Barten”) in view of Teraki (Japanese Patent Publication JP2009264719A).

Regarding claim 18, Barten discloses a heat exchanger comprising: 
a core (where the tubes would be provided) comprising: 
a first layer (inside the tubes) comprising at least one passageway that extends in a first direction from an inlet to an outlet; and 
a second layer (outside the tubes) contiguous with the first layer comprising at least one passageway extending in a second direction; and 
a header comprising: 
a body with an outer surface (26, 28) and an inner surface (30, 32), wherein the inner surface defines a plenum and a first outlet (at the slot for the tube) that fluidically connects the plenum and the inlet of the first layer of the core; 
a first inlet (24) extending through the body and fluidically connected with the plenum; 
a heating fluid channel formed in the body between the outer surface and the inner surface and extending from a second inlet (54) to a second outlet (56), wherein the heating fluid channel is fluidically isolated from the plenum (fig 2).
However, Barten does not explicitly disclose an insulation layer covering the outer surface of the body. Teraki, however, discloses a heat exchanger header (11, fig 2) with an insulation layer (31) covering the outside of the body. Teraki teaches that this reduces heat loss at the header and thus improves the heat exchange efficiency. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Barten, as modified, to provide the insulation layer of Teraki in order to improve the heat exchange efficiency of the heat exchanger.

Regarding claim 19, the combination of Barten and Teraki discloses all previous claim limitations.  Barten further discloses wherein the header comprises: 
a first wall (30, 32) defining the inner surface of the body, wherein the first wall fluidically isolates the plenum and the heating fluid channel; and 
a second wall (26, 28) attached to the first wall opposite the plenum, wherein the heating fluid channel is between the first wall and the second wall (fig 2).

Regarding claim 20, the combination of Barten and Teraki discloses all previous claim limitations. Barten further discloses wherein the core further comprises a melt pass (46), wherein the melt pass is fluidically connected to the outlet (56) of the heating fluid channel.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763